Citation Nr: 1426930	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-19 818	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims folder.  In April 2010  the Board the Board this matter for additional development.

An August 2011 rating decision granted the Veteran's claim for specially adapted housing.  This decision is, therefore, limited to the issue listed on the preceding page.


FINDINGS OF FACT

On October 13, 2011, prior to the promulgation of a decision in the appeal, the VA received notification from the Veteran requesting that his appeal in this matter be withdrawn; there is no question of fact or law in the matter remaining for the Board to consider.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement received on October 13, 2011, the appellant withdrew his appeal seeking a special home adaptation gran.  Accordingly, the Board does not have any further jurisdiction to review an appeal as to this issue, and the appeal must be dismissed.


ORDER

The appeal is dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


